Giegerich, J.
I think it sufficiently appears from the filed papers that the persons now seeking to bring on the appeal applied for leave to be made parties defendant, which application was denied. They are the owners of the equity of redemption of the property of which a receiver has been appointed, and should be permitted to bring on their appeal from the order denying them leave to come in as parties. 2 Encyc. Pl. & Pr. 152, 153; Nat. Park Bank v. Goddard, 48 N. Y. St. Repr. 744. The motion to compel acceptance of the notice of appeal is, therefore, granted, with ten dollars costs to abide the final event of the action.
Motion granted, with ten dollars costs to abide final event of action.